Citation Nr: 1751681	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-28 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for diabetes mellitus to include herbicide agent exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1956 to June 1963 and May 1964 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  At the November 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of entitlement to service connection for sleep apnea claim.  

2.  At the November 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal entitlement to service connection for skin condition claim.  

3.  The Veteran served on the USS Hopewell which docked in and around the Republic of Vietnam, including in Cam Ranh Bay harbor in 1968.

4.  The Veteran did not set foot on the landmass of Vietnam, and is not otherwise presumed to have been exposed to herbicide agents during his military service. 
5.  The Veteran's diabetes mellitus was diagnosed more than a decade after separation from service, and has not been linked to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal for the claim of entitlement to service connection for sleep apnea by the Veteran have been met. 38 U.S.C. § 7105(b)(2),(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal for the claim of entitlement to service connection for malignant skin neoplasms by the Veteran have been met. 38 U.S.C. § 7105(b)(2),(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a Board hearing.

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, the Veteran's claim is entirely contingent on establishing exposure to herbicide agents during his service.  There is no dispute that he currently has diabetes mellitus, or that diabetes mellitus was diagnosed many years after he left service.  As such, no medical opinion is required. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
  

Sleep Apnea and Skin Condition

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issues of entitlement to service connection for a sleep apnea and a skin condition and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding those issues.

Accordingly, the Board does not have jurisdiction to review them, and the issues of entitlement to service connection for a sleep apnea and a skin disorder are dismissed.

Service Connection
The Veteran is seeking entitlement to service connection for diabetes mellitus type 2.  During his November 2016 hearing before the Board, the Veteran testified that he believes that he was exposed to herbicide agents, such as Agent Orange, while serving the Navy on the USS Hopewell in and around the Republic of Vietnam.  Specifically, the Veteran contends that although Cam Ranh Bay was previously denied as a brown waters, his the ship was a destroyer anchored in Cam Ranh Bay in inland waterways and that were close enough to the shore that the herbicide presumption should be extended to him. 
The Veteran's service records indicate that he served aboard the USS Hopewell in December 1968.  The U S. Army and Joint Service Records Research Center have confirmed that the USS Hopewell was docked at Cam Rahn Bay in December 15 1968 and that the Commanding Officer and other Officers went ashore for a briefing.

The Veteran's service treatment records do not show any treatment, complaints, or diagnoses for diabetes.  The post-service treatment records indicate that the Veteran was diagnosed with diabetes in April 2003, many years after his March 1981 discharge from service.

In Gray v. McDonald, 27 Vet. App. 313 (2016), the Court held that VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway (even though Quy Nhon Bay and Ganh Rai Bay were designated as brown water) was inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment. The Court in Gray found that VA's designations of what areas constituted inland waterways/brown water, and what areas constituted blue water (off shore) were arbitrary because no defined parameters had been set and the Secretary could provide no reasonable basis for finding that Da Nang Harbor was blue water when Quy Nhon Bay and Ganh Rai Bay were considered inland waterways.  Although the Court in Gray found VA's definition of inland waterways irrational and not entitled to deference, it noted that VA retained its discretionary authority to define the scope of the presumption of herbicide exposure.  Haas, supra, made it clear that VA may draw a line between blue and brown water while leaving the specific line drawing to VA discretion.  As such, the Court vacated and remanded the matter for VA to reevaluate its definition of inland waterways.

In light of the decision in Gray, VA amended its Manual with clear guidance as to how VA defines "inland waterways" and which bodies of water in Vietnam constitute inland waterways.  In this regard, according to the Manual, inland waterways are classified as fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam. VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below. For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  M21-1, IV.ii.1.H.2.a.

Further, the following locations meet the criteria for inland waterways of the Republic of Vietnam: all rivers, from their mouth on the coast, or junction with adjoining coastal water feature, and throughout upstream channels and passages within Vietnam; rivers ending in bays or other offshore water features on the coastline end at a notional boundary line drawn across the junction between the river and the offshore water feature; the Mekong River and other rivers with prominent deltas begin at a line drawn across the mouth of each inlet on the outer perimeter of the landmass of the delta; all streams; all canals; and all navigable waterways inside the perimeter of land-type vegetation (e.g., trees and grasses, but not seaweed or kelp). This is particularly applicable to marshes found in the Rung Sat Special Zone and other Vietnam coastal areas.  M21-1, IV.ii.1.H.2.d.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence. This includes salty and brackish waters situated between rivers and the open ocean. M21-1, IV.ii.1.H.2.b.

The Manual specifically notes that the following locations are considered to be offshore waters of the Republic of Vietnam: Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay. In this regard, it was noted that VA previously extended the presumption of exposure to herbicides to veterans serving aboard U.S. Navy and other vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay.  In the interest of maintaining equitable claim outcomes among shipmates, VA will continue to extend the presumption of exposure to veterans who served aboard vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay during specified periods that are already on VA's "ships list."  VA will no longer add new vessels to the ships list, or new dates for vessels currently on the list, based on entering Qui Nhon Bay Harbor or Ganh Rai Bay or any other offshore waters.  M21-1, IV.ii.1.H.2.c.

Further, as of February 2, 2016, the VA herbicide exposure "ships list" was also updated to reflect the M21-1 amendments.  The amended background section of the document, entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, states as follows.

According to 38 CFR § 3.307 (a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975. This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam. However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore.  Inland waterways include rivers, canals, estuaries, and deltas.  They do not include open deep-water bays and harbors such as those at Da Nang Harbor, Qui Nhon Bay Harbor, Nha Trang Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, or Ganh Rai Bay. These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.

The USS Hopewell temporarily operated in the Mekong River June 15-16,1966, but the Veteran was not transferred to the ship until September 1966.  However, only Veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure.

The Veteran provided compelling testimony as to why he believed the herbicide presumption should be extended to him.  He noted that per a Chicago Tribune herbicide website, there was aerial spraying of herbicides that was conducted around the Cam Ranh Bay area.  He also presented topographical maps showing the geographical terrain of the area.

The Veteran indicated that his ship was either anchored within a hundred yards of the shore or even docked to a deep water port, but he denied ever going ashore.  

When a large ocean-going ship of the Blue Water Navy entered an open water harbor and docked to a pier or otherwise docked to the shore of Vietnam, it is assumed as a result that at least some crewmembers had the opportunity to go ashore for a work detail or for liberty leave.  Therefore, any Veteran aboard the ship at the time of docking will be eligible for the presumption of exposure if that Veteran provides a credible lay statement of personally going ashore.  However, as noted, the Veteran specifically denied going ashore at any time.

The Board understands the logic of the Veteran's arguments, but ultimately what the Veteran is seeking is to expand a presumption to cover his situation.  At this juncture, VA has declined to extend the presumption of exposure to herbicide agents to ships that are simply docked in Cam Ranh Bay.  It has provided the justification for this decision, and absent action by the Court of Appeals for Veterans Claims (Court) or a higher tribunal, the Board will accept those limitations on the presumption.
Given this conclusion, the Board finds that the Veteran is not presumed to have been exposed to herbicides during service.  There is no allegation that his diabetes mellitus is otherwise related to his military service.
Accordingly, service connection for diabetes mellitus, type 2, is denied. 


ORDER

Service connection for sleep apnea is dismissed.

Service connection for a skin condition is dismissed.

Service connection for diabetes mellitus is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


